Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 9, 2021 has been entered.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/727,447), filed December 26, 2019, is a divisional application of Serial No. 16/025,680, now RE47,788, which is a reissue of U.S. Patent No. 9,382,613 to Nakashima et al (the '613 patent), which issued from U.S. patent application 13/608,406 (the ‘406 application) with claims 1-4 on July 5, 2016.

Applicant Data Sheet (ADS)
The ADS filed 07/29/2021 has been accepted and a corrected filing receipt has been issued.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 5-27 directed to a method of making a film, a method of using a target to form a thin film, and a method of making a thin film.  Claims 5, 15 and 24 are independent and representative.
5.  (New)  A method of making a film, comprising:
obtaining metal from a component to form the film,
wherein, when X-ray diffraction of a surface of the component from which the film is formed is measured, a relative intensity I(100) of a diffraction peak from a (100) plane, a relative intensity I(002) of a diffraction peak from a (002) plane, and a relative intensity I(101) of a diffraction peak from a (101) plane satisfy a condition of I(101)>I(002)>I(100) at the surface, 
wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the component is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(100), and
wherein the component lacks ghost grains.

15. (New)  A method of using a target to form a thin film, comprising: 
acquiring, from the target, titanium having a purity of 99.99% or more, and
forming the thin film from the titanium,
wherein the titanium comprises crystal grains in a random orientation, 
wherein, when X-ray diffraction of a surface of the target to form the thin film is performed, relative intensities of respective diffraction peaks of the (100) plane, the (002) plane and the (101) plane exhibit a fixed order,
wherein, when the X-ray diffraction of the surface is performed, a relative intensity I(100) of the diffraction peak from the (100) plane, a relative intensity I(002) of the diffraction peak from the (002) plane, and a relative intensity I(101) of the diffraction peak from the (101) plane satisfy a condition of I(101)>I(002)>I(100) at the surface,
wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the target is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(100), and
wherein the target lacks ghost grains.

24. (New)  A method of making a thin film, comprising:
using a target made up of a titanium material of which purity is 99.999 mass % or more,
wherein the target has a surface to be sputtered to form the thin film, 
wherein, when X-ray diffraction of the surface is measured, a relative intensity I(100) of a diffraction peak from a (100) plane, a relative intensity I(002) of a diffraction peak from a (002) plane, and a relative intensity I(101) of a diffraction peak from a (101) plane satisfy a condition of I(101)>I(002)>I(100) at the surface,
wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the target is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(100), and
wherein a ghost grain does not exist in the target.


Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.

During prosecution of the ‘613 patent in the ‘406 application, a three-way written restriction requirement was mailed 07/28/2015 between a method of manufacturing a sputtering target (group I, claims 1-11), a sputtering target (group II, claims 12-16), and a method of manufacturing a semiconductor element (group III, claims 17 and 18).  In the response filed 09/18/2015, Applicant elected group II, claims 12-16, directed to the sputtering target without traverse, and the ‘613 patent issued with claims directed only to the elected sputtering target.  Claims 1-11, 17 and 18 directed to non-elected inventions were cancelled in an Examiner’s Amendment mailed 03/28/2016.  In particular, the Examiner’s Amendment noted the following:
Applicant’s election of claims 12-16 in the reply filed on September 18, 2005 was acknowledged in the previous non-final office action.  Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated and acknowledged as an election without traverse (MPEP § 818.01 (a)).

This application is in condition for allowance except for the presence of claims 1- 11 and 17-18 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 and 17-18 have been cancelled.


1. (Withdrawn)  A manufacturing method of a sputtering target, comprising:
a first knead forging process in which two or more sets of knead forging are performed for a columnar titanium material where one set is cold forging processes in directions parallel to and perpendicular to a thickness direction of the titanium material;
a first heat treatment process in which the titanium material passing through the first knead forging process is heated to a temperature of 700°C or more to induce recrystallization;
a second knead forging process in which two or more sets of knead forging are performed for the titanium material passing through the first heat treatment process where one set is cold forging processes in the directions parallel to and perpendicular to the thickness direction of the titanium material;
a cold rolling process in which cold rolling is performed for the titanium material passing through the second knead forging process;
a second heat treatment process in which the titanium material passing through the cold rolling process is heated to a temperature of 300°C or more to perform a heat treatment; and
a machining process in which the titanium material passing through the second heat treatment process is machined to fabricate a sputtering target.

12. (Currently Amended [issued as claim 1 of the ‘613 patent])  A sputtering target made up of a titanium material of which purity is 99.99 mass% or more and an average crystal grain size is 15 um or less, 
wherein the sputtering target has a surface to be sputtered, and
wherein, when X-ray diffraction of the (100) of a diffraction peak from a (100) plane, a relative intensity I(002) of [[the]] a diffraction peak from a (002) plane, and a relative intensity I(101) of [[the]] a diffraction peak from a (101) plane satisfy a condition of I(101) > 1(002) > I(100) at the 
wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the sputtering target is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101) > 1(002) > I(100), and
wherein a ghost grain does not exist in the sputtering target.



18.    (Withdrawn)  The manufacturing method according to claim 17, wherein the thin film is a titanium nitride film used as a barrier film of a metal wiring layer.

Methods claims 5-27, like method claims 17 and 18 during prosecution of the ‘613 patent, are patentably distinct from the elected sputtering target invention.  The patented sputtering target and reissue method claims 5-27 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). 
In the instant case, the claimed methods can be practiced with another materially different product, such as the titanium sputtering target in U.S. Patent 5,798,005 to Murata et al (hereinafter “Murata”).  Based on the fact that the (0002) plane corresponds to the instant (002) plane, the (1011) plane corresponds to the claimed (101) plane, and the (1010) plane corresponds to the claimed (100) plane, Murata’s sputtering target inventive specimen Nos. 5 and 6 in Table 3 have the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity, and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  In other words, Murata’s inventive sputtering targets do not meet the claimed requirement of I(101)>I(002)>I(100).  However, Murata teaches that the resulting titanium nitride crystals of the sputtered film are aligned to a specified direction, a fine crystallized structure is formed, and “it is easy to form a film in a hole of small diameter and relatively deep in forming a titanium film by 
Instant independent claims 5, 15 and 24 are further evidence that the process for using the product as claimed can be practiced with another materially different product.  In particular, the “component” in instant claim 5 is not required to be titanium material of purity which is 99.99 mass% or more, or have an average crystal grain size of 15 µm or less.  Each of independent claims 15 and 24 do not require that the titanium has an average crystal grain size of 15 µm or less.
Furthermore, the sputtering target of the ‘613 patent can be used in a materially different process of using the product, such as one where a film is not formed from the target.  In KR 10-0701352 B1, a 99.99% pure titanium panel is formed into an RF coil for an ionized metal plating apparatus (see the ¶ beginning “First, see Fig. 2 …” in the attached machine translation, as well as all the Figs. and Claims).  In U.S. Patent 2,985,531, a 99.9+% titanium bar is alloyed with niobium and zirconium bars to form a niobium-zirconium base alloy (see col. 1, lines 16-19, Example 1-7, and col. 4, lines 29-36).  In U.S. Patent 5,007,935, 99.99% pure titanium is used to form a femoral hip prosthesis (see col. 3, lines 58-60; col. 5, lines 26-28; col. 6, lines 11-12; and claim 19).  In WO 2005/049876 A2, titanium of purity at least 99.999% is used to form a high purity titanium-nickel alloy with shape memory (see Abstract and ¶¶ 0024 and claim 57).  The shape alloy can be used in medical devices, precision tools, medical instruments and actuators (see ¶ 0002).  In JP 2004-335260 A, the hydrogen electrode of a fuel cell is made of 99.99% or more pure titanium (see Abstract and ¶¶ 0014 and 0028 of the attached English translation).
 considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.”
As stated above, a restriction requirement was made in the ‘406 application, Applicant permitted the elected sputtering target invention to issue as the ‘613 patent without filing a continuing application on the non-elected invention(s) or non-claimed, distinct subject matter.  A reissue applicant’s failure to timely file a continuing application to present patentably distinct reissue method claims 5-27 directed to a method of making a film, a method of using a target to form a thin film, and a method of making a thin film is not a defect in the original patent or an error in obtaining the original patent.  
Claims 5-27 are rejected as being based upon a defective reissue declaration, and for lack of any defect in the original patent and lack of any error in obtaining the original patent, under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration, and lack of any defect in the original patent and lack of any error in obtaining the original patent, are set forth in the discussion above in this Office action.  

Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.
Arguments with respect to the rejection of claims 5-27 for lack of any defect in the original patent and lack of any error in obtaining the original patent under 35 U.S.C. 251:
Applicant cites Doyle, Orita and Watkinson and argues that the reissue method claims are not identical, substantially identical or of substantially similar scope with original method claims 17 and 18 that were restricted out because the reissue method claims do not recite sputtering the target as did original claims 17-18 (Remarks, pp. 8-11).  Applicant also “disagree[s] that reissue application claims 5, 15 and 24 would not be grouped with the elected claims 12-16 in the original application.” (Remarks, p. 11).  In particular, Applicant argues that during the original prosecution, the only basis for distinctness stated by the PTO Examiner was that original application claims 17 and 18 
These arguments are unpersuasive.  As set forth in MPEP 1412.01(I)(emphasis added):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

	Initially, it is noted that an examiner is not required to state all possible reasons for a restriction requirement.  It is sufficient that the examiner provides a single reason for the restriction. 
Whether reissue method claims 5-27 would not have been restricted from the elected sputtering target claims for the same reasons as original non-elected method claims 17 and 18 is of little consequence.  It is also of little consequence whether or not 

	Applicant argues that Grade 1 titanium has a purity of 99.495% which is below the levels in claims 7, 8, 15, 21 and 24; an exemplary titanium alloy for a rocket part has 5% aluminum and 2.5% tin; and that preferred titanium ingots are of 99.99% purity to make high purity sputtering targets (Remarks, pp. 11-12).  Applicant further argues the following on pp. 12-13 of the Remarks:
At least because titanium contemplated for use in the present claims is relatively softer than titanium with the additives noted above, the person of ordinary skill in the art would not apply it as a working electrode for a medical implant, let alone in a rocket disc or a rotating disc machine to make cells or vaccines.  Moreover, as known in the art, to form part of a wiring for a barrier material, titanium in semiconductor elements should be low in impurities for proper manufacturing.  With a higher amount of oxygen, resistance and hardness may increase with penetration of oxygen into the lattice structure of the titanium.  This causes strain and is understood to affect reliability.  Thus, contrary to the contentions in the Office Action, the targets as recited in the original claims 12-16 and reissue application claims 15 and 24 - or a component from which metal is obtained as in reissue claim 5 - would not be used as titanium discs discussed in the noted patents.  Applicants respectfully believe that interpreting the scope of original claims 12-16 to be applied in such environments is improper, even recognizing application of the broadest reasonable construction.  Applicants therefore disagree that this would have been another reasonable basis for restriction.

Applicant’s arguments are unpersuasive.  As discussed above, reissue claims 5, 15 and 24, as well as sputtering target inventive specimen Nos. 5 and 6 in Murata, are 
Murata’s inventive titanium sputtering target specimen Nos. 5 and 6 (Table 1) do not meet the requirement of I(101)>I(002)>I(100) of the patented sputtering target claims, but are made from 99.999% titanium and have an average crystal grain size of 9 µm and 11 µm, respectively.  Murata teaches that the resulting titanium nitride crystals of the sputtered film using the sputtering target are aligned to a specified direction, a fine crystallized structure is formed, and “it is easy to form a film in a hole of small diameter and relatively deep in forming a titanium film by conventional sputtering and a titanium nitride film by reactive sputtering”. (See col. 12, line 48 through col. 13, line 5).  Accordingly, the method in reissue claims 5-27 can be practiced with another materially different product, e.g., with Murata’s titanium sputtering target.
Even further, the inventions are patentably distinct because the patented sputtering target product can be used in a materially different process of using that product from the methods in reissue claims 5-27.  It is acknowledged that the elected sputtering target claims and those that issued in the ‘613 patent require a titanium material of 99.99 mass% or more.  As noted above, in KR 10-0701352 B1, a 99.99% 

Applicant argues that the MPEP does not state that linking claims must be of the same statutory class, and that reissue method claims 5, 15 and 24 are linking claims at least because they would have been examined with original application claims 12-16 directed to a sputtering target (Remarks, p. 13).


Applicant argues that reissue method claims 5, 15 and 24 do not have to be linking claims to fall within Doyle and outside of the Orita doctrine (Remarks, p. 13).  In particular, Applicant argues that reissue method claims 5, 15 and 24 are not identical or of substantially similar scope to the nonelected original application method claims 17-18 and that alone ends the inquiry relative to the Orita doctrine (Remarks, p. 13).  Applicant further argues that the original restriction was not between original claims 12-16 and any method claims regardless of their scope, and that “[f]ollowing the Orita doctrine, Applicants at most acquiesced in not being able to pursue the nonelected claims themselves, or claims having a substantially similar/identical scope as such claims.  The Office Action does not provide any court authority holding such a broad pronouncement applicable to the present case.” (Remarks, pp. 14-15).
Applicant’s arguments are unpersuasive and disregard the MPEP and case law cited therein.  As noted above, MPEP 1412.01(I) states (emphasis added): “[w]here a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.”  See also, for example Weiler, which is cited, among other cases, as basis for the statement. 
In Weiler, the reissue claims were patentably distinct from the elected invention, and were directed to subject matter which had not been claimed “at all” during prosecution of the patent.  In Weiler, the CAFC noted that there was “no right to insert present [reissue] claims 13 and 19 in the original application after the Examiner’s requirement for restriction.”  As further noted in Weiler, “[b]y acquiescing in the examiner's restriction requirement, and failing to file divisional applications on the subject matter of non-elected claims, Weiler foreclosed (because that was not error) his right to claim that subject matter.  If it were not error to forego divisional applications on subject matter to which claims had been made in the original application, it cannot on the present record have been error to forego divisional applications on subject matter to which claims had never been made.” (emphasis added)
In view of the restriction requirement made during prosecution of ‘406 patent, Applicant has no right to add reissue claims that are patentably distinct from the elected sputtering target invention.  If anything, the method in reissue method claims 5, 15 and 24 and their dependent claims would have been grouped for restriction purposes with non-elected method claims 17 and 18 since each of the methods forms a film.  To the extent the reasons given for restriction of non-elected claims 17 and 18 are not applicable to the reissue method claims (as argued by Applicant on p. 11 of the 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,382,613 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991